NON-FINAL OFFICE ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
I.	Acknowledgements
The instant application has an actual filing date of December 30, 2016.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a reissue application of U.S. Pat. 8,923,276. The ’276 patent issued from App. 12/463,918, filed May 11, 2009, which is a continuation of App. 11/566,444, filed on December 4, 2006 (now Pat. 7,773,585), which is a continuation of App. 10/068,381, filed on February 6, 2002 (now Pat. 7,167,468), which is a continuation of App. 09/436,795, filed on November 8, 1999 (now Pat. 6,434,143).  Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File provisions do not apply. Instead, the earlier First to Invent provisions apply.  
The reply filed September 15, 2020, has been received and entered.  Claims 1-22 are pending.
II.	Response to Amendments/Arguments
The amendment filed September 15, 2020, is objected to because the claims contain strikethroughs rather than brackets to indicate matter to be omitted.  See 37 CFR § 1.173(d).
The rejection of claim 20 under 35 U.S.C. §§ 112(a) and 251, as containing new matter, is withdrawn in view of the amendment.
Regarding the prior art, the applicant contends,


(Response at 7-8.)  The examiner disagrees. As disclosed by Porter, a message may be retained at the sending voice processing system 520 until a formal acknowledgement is received from the target voice mail system, whereupon the message deleted from system 520.  Porter at col. 12, lines 12-34.  Acknowledging successful receipt of the message also serves as confirmation that the system has agreed to receive it.
III.	Reissue Declaration
The reissue declaration filed Sept. 15, 2020, is acceptable.  The declaration specifies claim 1 as a specific claim wherein the error lies and that the application seeks to broaden.  
IV.	Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 20 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Pat. 5,963,618 (Porter).
Regarding claim 20, Porter discloses a method comprising:
receiving a request to deposit a message within a mailbox at an integrated messaging system from a server device over a data network, the mailbox associated with an unavailable called party (e.g., col. 11, lines 11-67 (voice processing system 520 receives a call and allows a caller to send a voicemail, which is transmitted to the appropriate voice mail system over the Internet);

V.	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,509,393 in view of U.S. Pat. 5,963,618 (Porter). Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 20 primarily differs from claim 1 of the ’393 patent in that instant claim 20 specifies that the request is received at an integrated messaging system from a server.  Porter teaches such an arrangement as having advantages over a conventional telephone network, for example, allowing messages to be queued during period of temporary system unavailability.  See Porter at col. 12, lines 12-46.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use such a server arrangement to gain the advantages suggested by Porter.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,773,585 in view of U.S. Pat. 5,963,618 (Porter). Although the claims at issue are not identical, they are not patentably distinct from each other.  Instant claim 20 primarily differs from claim 1 of the ’585 patent in that instant claim 20 does not require the specifics of receiving an indication about setup of a call and further specifies that the request is received at an integrated messaging system from a server.  Porter teaches such an arrangement as having advantages over a conventional telephone network, for example, allowing messages to be queued during period of temporary system unavailability.  See Porter at col. 12, lines 12-46.  Therefore, it would have been .
VI.	Allowable Subject Matter
Claims 1-19 are allowed.
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-19, although the prior art of record teaches using a SIP Require header when using a protocol extension mechanism, it fails to teach the Require header being added by a proxy server to the SIP INVITE request.
Regarding claims 21 and 22, the prior art of record fails to teach receiving an acknowledgement message from the server device confirming that the server device received the confirmation message, in the context of the limitations of parent claim 20.

VII.	Conclusion

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,923,276 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC B KISS whose telephone number is (571)272-3699.  The Examiner can normally be reached on Mon - Fri 7:30-5:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC B. KISS/
Primary Examiner, Art Unit 3992


Conferees: 

/C.S/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992